Title: List of Nominations from Albert Gallatin, 9 December 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                        before 9 Dec. 1803
                     
               
               Dudley Broadstreet Hobart—Collector of Bath, Massachusetts, vice William Webb—
               The Same—Inspector of the Revenue for same place—
               Samuel Derby, Collector of York, Massachusetts, vice Joseph Tucker—
               The Same—Inspector of the Revenue, for same place—
               George Wolcott—Surveyor of Saybrook, district of Middletown Connecticut—vice Richard Dickenson—
               The Same, Inspector of the Revenue, for same place—
               Aaron Hassert, Surveyor of New-Brunswick, district of Perth Amboy N. Jersey, vice Andrew Lyle
               The Same—Inspector of the Revenue for same place—
               
               John Cutler, Collr. of Snow-Hill, Maryland, vice William Selby
               The Same, Inspector of the Revenue, for the same place
               Martin Tapscott, Collr. of Yeocomeco River, Virginia, vice James A. Thompson
               The Same—Inspector of the Revenue for the same place
               Peterson Gurley, Surveyor of Winton district of Edenton N. Carolina, vice Laurence Mooney
               The Same, Inspector of the Revenue for same place—
               Thomas C. Ferebee, Surveyor of Indian Town district of Camden N. Carolina—vice Thomas Williams—
               The Same, Inspector of the Revenue for same place
               
 
               Add if approved by the President
               Erastus Granger Surveyor of Buffaloe Creek, district of Niagara, New York vice Callendar Irvine resigned
               The same Inspector of the revenue for the same
            